Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 01/25/2022. Claims 2-5, 7-11, 13-17 and 19 are pending in the application and have been examined. Claims 2, 4, 8, 10 and 14-16 have been amended. 

Continued Examination under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant’s argument on Double Patenting:
Since current application claims have been amended, the prior Double Patenting rejections have been reconsidered and a new of the Double Patenting being used in the current rejection.

Applicant’s arguments, see pages 8-12 filed on 01/03/2022, with respect to the rejection(s) of claims 2-5, 7-11, 13-17 and 19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe Publication No. US 2015/0095496 A1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 7-8, 10, 13-14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 and 13-14 of U.S. Patent No. 10,419,307 B2 in view of US Public No. 2005/0091195 A1, as follows:

Exemplary Claims in Present
Application No. 16/572,202
Exemplary Claims in
Patent No. 10,419,307 B2
Claim 2:

An apparatus to coordinate receipt of monitoring information, the apparatus comprising:



- request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message;

- in response to a determination that the last time of activity is within a threshold period of time of receipt of the message, transmit, via the communicator and to the second session controller, an instruction to update the time of last activity;

- a monitoring data processor to store monitoring information extracted from the message in a first session database;

- a log aggregator to combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database, the log aggregator to provide the monitoring information to a report generator.

Claim 13: 

A system to coordinate receipt of monitoring information, the system comprising:
…




- a communicator to request a time of last activity corresponding to the session identifier extracted from the second received message received from the first session controller;



- a second monitoring data processor to, in response to a determination that the time of last activity is within a threshold period of time of receipt of the second message:



- store second monitoring information extracted from the second message in the second database:





Claim 4:

The apparatus of claim 2, wherein the first session controller is to, in response to a determination that the last time of activity is not within the threshold period of time of the receipt of the message, transmit an instruction to a media device, the instruction to cause the media device to transmit a second request for a new session.


Claim 14:

The system of claim 13, wherein the second session controller is to, in response to a determination that the time of last activity is not within the threshold period of time of the receipt of the second message, transmit a monitoring instruction to a media device, the monitoring instruction to cause the 

Claim 7:

The apparatus of claim 2, wherein the first session controller is to, in response to a determination that the message received via the load balancer does not include a session identifier, create the session identifier, the session identifier to include an identifier of the first session controller.


Claim 13:
…
- a first session controller to, in response to a first received message received via the load balancer, create a session identifier, the session identifier including an identifier of the first session controller, the first message received from a media device via the load balancer… 
…

Claim 8:

At least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:


- in response to a message received via a load balancer, extract an identifier of a session controller from a session identifier included in the received message;

- request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message;

- in response to a determination that the last time of activity is within a threshold period of time of receipt of the message:


store monitoring information extracted from the message in a first session database; and



transmit, to the session controller, an instruction to update the time of last activity.






- combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least two different session databases, and provide the monitoring information to a record generator.

Claim 8:

One or more tangible machine-readable storage disks or storage devices comprising instructions which, when executed, cause a central facility to at least:
…

- extract the identifier of the first server from a second message received at a second server from the media device via the load balancer;

- transmit, from the second server to the first server, a request for a time of last activity stored in the first database of the first server in association with the session identifier;




- in response to a determination that the time of last activity is within a threshold period of time of receipt of the second message:

store second monitoring information extracted from the second message in a second database of the second 

transmit, from the second processing device to the first processing device and based on the identifier of the first processing device included in the session identifier, an instruction to update the time of last activity stored in the first database.

Claim 10:

The at least one computer readable storage medium of claim 8, wherein the instructions, when executed, cause the processor to, in response to a determination that the last time of activity is not within the threshold period of time of the receipt of a second message, transmit a session request instruction to a media device, the session request instruction to cause the media device to transmit a second request for a new session.

Claim 9:

The one or more tangible machine-readable storage disks or storage devices of claim 8, wherein the instructions, when executed, cause the central facility to, in response to a determination that the time of last activity is not within the threshold period of time of the receipt of the second message, transmit a monitoring instruction to the media device, the monitoring instruction to cause the media device to transmit a request for a new session identifier.

Claim 13:

The at least one computer readable storage medium of claim 8, wherein the instructions, when executed, cause the processor to, in response to a determination that the message received via the load balancer does not include a session identifier, create the session identifier, the session identifier to include an identifier of the processor.

Claim 8:
…
- in response to a first received message requesting a session identifier, create the session identifier, the session identifier including an identifier of a first server, the first message received at the first server from a media device via a load balancer.

…

Claim 14:

A method to coordinate receipt of monitoring information, the method comprising 


- in response to a message received from a load balancer, extracting, by executing an instruction with a processor, an identifier of a session controller from a session identifier included in the received message;

- request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message; and 


- in response to a determination that the last time of activity is within a threshold period of time of receipt of the message:

storing monitoring information extracted from the message in a first session database; and




transmitting, to the session controller, an instruction to update the time of last activity.






- combining monitoring information corresponding to a single session, wherein the monitoring information is stored in at 

Claim 1:

A method to coordinate receipt of monitoring information, the method 
comprising:
…
- extracting, with a second processing device, the identifier of the first processing device from a second message received from the media device via the load balancer;


- transmitting, from the second processing device to the first processing device, a request for a time of last activity stored in the first database of the first processing device in association with the session identifier; and




- in response to a determination that the time of last activity is within a threshold period of time of receipt of the second message:
storing second monitoring information extracted from the second message in a second database of the second processing device, the second database different from the first database; and

transmitting, from the second processing device to the first processing device and based on the identifier of the first processing device included in the session identifier, an instruction to update the time of last activity stored in the first database.

Claim 16:

The method of claim 14, further including, in response to a determination that the last time of activity is not within the threshold period of time of the receipt of a second message, transmitting an session request instruction to a media device, the session request instruction to cause the media device to transmit a second request for a new session.
Claim 2:

The method of claim 1, further including, in response to a determination that the time of last activity is not within the threshold period of time of the receipt of the second message, transmitting a monitoring instruction to the media device, the monitoring instruction to cause the media device to transmit a request for a new session identifier.

Claim 19:

The method of claim 14, further including, in response to a determination that the message received via the load balancer does not include a session identifier, creating the session identifier, the session identifier to include an identifier of the processor.
Claim 1:
...
in response to a first received message requesting a session identifier, creating, with a first processing device, the session identifier including an identifier of the first processing device, the first message received from a media device via a load balancer.
…


Regarding independents claims 2, 8 and 14, although U.S. Patent No. 10,419,307 B2 does not explicitly disclose: “combining monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database, and providing the monitoring information to a record generator” However, claim 19 of US Public No. 2005/0091195 A1 disclose: “…receiving an aggregate report at the central storage site produced at the record collection site…” 
Thus, claims 2, 4, 7-8, 10, 13-14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9 and 13-14 of U.S. Patent No. 10,419,307 B2 in view of US Public No. 2005/0091195 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. Patent No. US 7,197,547 B1 (Miller hereinafter) in view of Kobayashi et al. Publication No. US 2012/0179828 A1 (Kobayashi hereinafter), Watanabe Publication No. US 2015/0095496 A1 (Watanabe hereinafter), Sampson et al. Patent No. US 6,490,624 B1 (Sampson hereinafter) and Sarashetti Publication No. US 2005/0091195 A1 (Sarashetti hereinafter).

Regarding claim 2,
Miller teaches an apparatus to coordinate receipt of monitoring information, the apparatus comprising:
a first hardware-implemented session controller (Fig. 4B - Server B 210b) to, in response to a message received via a load balancer: extract an identifier of a second session controller from a session identifier included in the received message (Col. 12 lines 30-55 and Fig. 4B - when Server B receives the forwarded second request from the load balancing device 240, the cookie file data transmitted by client 202 to be evaluated. Because the cookie file data includes the session ID and the server A ID (as showed at step 13 of Fig. 4A), so the session identifier and the server A identifier are determined)
request, via a first request transmitted via a communicator […] last activity corresponding to the session identifier extracted from the received message (Col. 12 lines 47-49 and Fig. 4B - at step 51 of Fig. 4B, server B queries and 
a monitoring data processor to […] store monitoring information extracted from the message in a first session database (Col. 12 lines 50-55 and Fig. 4B – based on the received session data, server B processes the client request, and stores any updated session and application monitoring data (such as “adding or deleting a particular item in the shopping cart” application monitoring data) in the appropriate state tables of the Data Cache B 250b and database 220 as stated at Col 10 lines 10-14). 
However, Miller does not explicitly disclose
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message;
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message, transmit, via the communicator and to the second session controller, an instruction to update the time of last activity; store monitoring information extracted from the message in a first session database;
a log aggregator to combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database, the log aggregator to provide the monitoring information to a report generator.
Kobayashi teaches:
request, via a first request transmitted via a communicator to the second session controller […], a time of last activity corresponding to the session identifier extracted from the received message (Para 0060 - when the client terminal 30 sends a request to the business server 20A for the first time, session information is not cached in the business server 20A. Accordingly, the business server 20A sends an request to evaluate session information to the authentication control system 10 in order to get the session information (which includes a last access time associated to the session as showed on Fig. 5) from the control system 10). 
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message (Para 0062 - the business server 20A uses the last access time and expiration time information as a time transmit, via the communicator and to the second session controller, an instruction to update the time of last activity (Para 0062 - the business server 20A uses the last access time and expiration time information as a time period to validate the session; and Para 0068 - the business server 20A includes the cached session information in a response, and sends the message, which includes the cache expiration time and the last access time of the session information cached in the business server 20A, to the repository server 10A. The repository server 10A updates the last access time and the idle monitoring period stored in the repository server 10A to the last access time and the idle monitoring period contained in the message, respectively).
Miller and Kobayashi are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Kobayashi. The motivation for doing so is to use time stamp information in order to validate a particular session.
Watanabe teaches:
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, […] last activity corresponding to the session identifier extracted from the received message (Para 0040 and Fig. 4 – server 1 receives via load balance 2 a message communication from client 9, wherein the message includes session ID; and Fig. 5 - when server 1 determines that information regarding to the session ID is not stored at local storage, based on the session ID included in the received message, server 1 selects server for acquiring session information from the selected server (steps S110-S112 of Fig. 5)).
Miller, Kobayashi and Watanabe are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Kobayashi to include the teachings of Watanabe. The motivation for doing so is to reduce a load for maintaining communications when a service is provided to a client by using a plurality of servers.
Miller in view of Kobayashi and Watanabe does not explicitly teach that the monitoring information is stored in a database in response to a determination that the last time of activity is within a threshold period of time of receipt of the message. However, Sampson teaches:
store monitoring information extracted from the message in a database (Col. 9 lines 51-59 – Database 450 maintains a list of sessions. Each Session Manager may be located in the same computer as the computer that hosts the database; Col. 13 lines 24-39 – the Session Manager object checks to determine whether an idle timeout or general timeout has occurred with respect to the current Session ID, by comparing the timeout values to a last access time value that indicates the last time that the client used an Access Server. Based upon the result of the check, the request of client 100 is permitted to go through the system, so the client may access the system; and Col. 14 lines 6-11 - Each time that a Runtime 406A contacts the Session Managers 420A with respect to a particular session, the Session Manager updates the Last Access Time value associated with the session and other session information for that session in the database 450)
Miller, Kobayashi, Watanabe and Sampson are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Kobayashi and Watanabe to include the teachings of Sampson. The motivation for doing so is to use a database for storage the session information in order to reduce data entry, storage, and retrieval costs.
Sarashetti  teaches:
a log aggregator (Fig. 1 – Record Aggregator 64) to combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database (Para 0020 - at the end of a trading session, each computer system 26, 28, 30 executes a respective record aggregator 50, 52, 54 that uses the respective tree structures 40, 46, 48 to access and process identifiers and records stored at the record collection sites 12, 14, 16; and Para 0024 - a record aggregator 64 executing on the server 60 sums the counts of the different record types from databases 32, 34, 36 of the collection sites 12, 14, 16 as provided by the aggregate reports 58a-c. By summing the counts of the similar record types from each collection site, the record aggregator 64 provides the central storage site 18 with a total count of each record type collected during the a trading session) from all of the collection sites), the log aggregator to provide the monitoring information to a report generator (Para 0026 - after the record aggregator 64 sums the data included in the aggregate reports 58a-c, results are entered into a total aggregate report 66 that is produced by the record aggregator and stored on the storage device 62).
Miller and Sarashetti are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to 


Regarding claim 8,
Miller teaches at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least:
in response to a message received via a load balancer, extract an identifier of a session controller from a session identifier included in the received message (Col. 12 lines 30-55 and Fig. 4B - when Server B receives the forwarded second request from the load balancing device 240, the cookie file data transmitted by client 202 to be evaluated. Because the cookie file data includes the session ID and the server A ID (as showed at step 13 of Fig. 4A), so the session identifier and the server A identifier are determined)
request, via a first request transmitted via a communicator […] last activity corresponding to the session identifier extracted from the received message (Col. 12 lines 47-49 and Fig. 4B - at step 51 of Fig. 4B, server B queries and retrieves the session data corresponding to the session ID extracted from the received message from the database 220, wherein the session data is last activity data of the session that is created and stored by the Server A as showed at step 29 of Fig. 4A). 
store monitoring information extracted from the message in a first session database (Col. 12 lines 50-55 and Fig. 4B – based on the received session data, server B processes the client request, and stores any updated session and application monitoring data (such as “adding or deleting a particular item in the shopping cart” application monitoring data) in the appropriate state tables of the Data Cache B 250b and database 220 as stated at Col 10 lines 10-14). 
However, Miller does not explicitly disclose
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message. 
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message:
transmit, to the session controller, an instruction to update the time of last activity;
store monitoring information extracted from the message in a first session database; and
combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least two different session databases, and provide the monitoring information to a record generator.
Kobayashi teaches:
request, via a first request transmitted via a communicator to the second session controller […], a time of last activity corresponding to the session identifier extracted from the received message (Para 0060 - when the client terminal 30 sends a request to the business server 20A for the first time, session information is not cached in the business server 20A. Accordingly, the business server 20A sends an request to evaluate session information to the authentication control system 10 in order to get the session information (which includes a last access time associated to the session as showed on Fig. 5) from the control system 10). 
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message (Para 0062 - the business server 20A uses the last access time and expiration time information as a time period for validation the session): transmit, to the session controller, an instruction to update the time of last activity (Para 0062 - the business server 20A uses the last access time and expiration time information as a time period to validate the session; and Para 0068 - the business server 20A includes the cached session information in a response, and sends the message, which includes the cache expiration time and the last access time of the session information cached in the business server 20A, to the repository server 10A. The repository server 10A updates the last access time and the idle monitoring period stored in the repository server 10A to the last access time and the idle monitoring period contained in the message, respectively) and store monitoring information extracted from the message (Para 0054-0055 - the business server 20A includes a session management table 23a stores session information, which is information regarding a communication session established between the business server 20 and the client terminal 30 such as the monitoring information, which includes last access time information as showed on Fig. 8, in order to be compared to cache time session).
Miller and Kobayashi are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Watanabe teaches:
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, […] last activity corresponding to the session identifier extracted from the received message (Para 0040 and Fig. 4 – server 1 receives via load balance 2 a message communication from client 9, wherein the message includes session ID; and Fig. 5 - when server 1 determines that information regarding to the session ID is not stored at local storage, based on the session ID included in the received message, server 1 selects server for acquiring session information from the selected server (steps S110-S112 of Fig. 5)).
Miller, Kobayashi and Watanabe are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Kobayashi to include the teachings of Watanabe. The motivation for doing so is to reduce a load for maintaining communications when a service is provided to a client by using a plurality of servers.
Miller in view of Kobayashi and Watanabe does not explicitly teach that the monitoring information is stored in a database in response to a determination that the last time of activity is within a threshold period of time of receipt of the message. However, Sampson teaches:
store monitoring information extracted from the message in a database (Col. 9 lines 51-59 – Database 450 maintains a list of sessions. Each Session Manager may be located in the same computer as the computer that hosts the database; Col. 13 lines 24-39 – the Session Manager object checks to determine whether an idle timeout or general timeout has occurred with respect to the current Session ID, by comparing the timeout values to a last access time value that indicates the last time that the client used an Access Server. Based upon the result of the check, the request of client 100 is permitted to go through the system, so the client may access the system; and Col. 14 lines 6-11 - Each time that a Runtime 406A contacts the Session Managers 420A with respect to a particular session, the Session Manager updates the Last Access Time value associated with the session and other session information for that session in the database 450)
- 29 -DOCS 123144-014UT1/2670836.1
Sarashetti  teaches:
combine monitoring information corresponding to a single session, wherein the monitoring information is stored in at least two different session databases (Para 0020 - at the end of a trading session, each computer system 26, 28, 30 executes a respective record aggregator 50, 52, 54 that uses the respective tree structures 40, 46, 48 to access and process identifiers and records stored at the record collection sites 12, 14, 16; and Para 0024 - a record aggregator 64 executing on the server 60 sums the counts of the different record types from databases 32, 34, 36 of the collection sites 12, 14, 16 as provided by the aggregate reports 58a-c. By summing the counts of the similar record types from each collection site, the record aggregator 64 provides the central storage site 18 with a total count of each record type collected during the a trading session) from all of the collection sites), and provide the monitoring information to a record generator (Para 0026 - after the record aggregator 64 sums the data included in the aggregate reports 58a-c, results are entered into a total aggregate report 66 that is produced by the record aggregator and stored on the storage device 62).
Miller and Sarashetti are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Sarashetti. The motivation for doing so is to provide relatively quick and logical access to the records for reporting the records collected and stored during a particular session.


Regarding claim 14,
Miller teaches a method to coordinate receipt of monitoring information, the method comprising:
in response to a message received from a load balancer, extracting, by executing an instruction with a processor, an identifier of a session controller from a session identifier included in the received message (Col. 12 lines 30-55 and Fig. 4B - when Server B receives the forwarded second request from the load balancing device 240, the cookie file data transmitted by client 202 to be evaluated. Because the cookie file data includes the session ID and the server A ID (as showed at step 13 of Fig. 4A), so the session identifier and the server A identifier are determined)
requesting via a first request transmitted via a communicator […] last activity corresponding to the session identifier extracted from the received message (Col. 12 lines 47-49 and Fig. 4B - at step 51 of Fig. 4B, server B queries and retrieves the session data corresponding to the session ID extracted from the received message from the database 220, wherein the session data is last activity data of the session that is created and stored by the Server A as showed at step 29 of Fig. 4A). 
storing monitoring information extracted from the message in a first session database (Col. 12 lines 50-55 and Fig. 4B – based on the received session data, server B processes the client request, and stores any updated session and application monitoring data (such as “adding or deleting a particular item in the shopping cart” application monitoring data) in the appropriate state tables of the Data Cache B 250b and database 220 as stated at Col 10 lines 10-14). 
However, Miller does not explicitly disclose
requesting, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, a time of last activity corresponding to the session identifier extracted from the received message. 
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message: 
transmitting, to the session controller, an instruction to update the time of last activity;
storing monitoring information extracted from the message in a database; and
combining monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database, and providing the monitoring information to a record generator.
Kobayashi teaches:
requesting, via a first request transmitted via a communicator to the second session controller […], a time of last activity corresponding to the session identifier extracted from the received message (Para 0060 - when the client terminal 30 sends a request to the business server 20A for the first time, session information is not cached in the business server 20A. Accordingly, the business server 20A sends an request to evaluate session information to the authentication control system 10 in order to get the session information (which includes a last access time associated to the session as showed on Fig. 5) from the control system 10). 
in response to a determination that the last time of activity is within a threshold period of time of receipt of the message (Para 0062 - the business server 20A uses the last access time and expiration time information as a time period for validation the session): transmit, to the session controller, an instruction to update the time of last activity (Para 0062 - the business server 20A uses the last access time and expiration time information as a time period to validate the session; and Para 0068 - the business server 20A includes the cached session information in a response, and sends the message, which includes the cache expiration time and the last access time of the session information cached in the business server 20A, to the repository server 10A. The repository server 10A updates the last access time and the idle monitoring period stored in the repository server 10A to the last access time and the idle monitoring period contained in the message, respectively) and store monitoring information extracted from the message (Para 0054-0055 - the business server 20A includes a session management table 23a stores session information, which is information regarding a communication session established between the business server 20 and the client terminal 30 such as the monitoring information, which includes last access time information as showed on Fig. 8, in order to be compared to cache time session).
Miller and Kobayashi are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Kobayashi. The motivation for doing so is to use time stamp information in order to validate a particular session.
Watanabe teaches:
request, via a first request transmitted via a communicator to the second session controller identified in the session identifier included in the received message, […] last activity corresponding to the session identifier extracted from the received message (Para 0040 and Fig. 4 – server 1 receives via load balance 2 a message communication from client 9, wherein the message includes .
Miller, Kobayashi and Watanabe are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller and Kobayashi to include the teachings of Watanabe. The motivation for doing so is to reduce a load for maintaining communications when a service is provided to a client by using a plurality of servers.
Miller in view of Kobayashi and Watanabe does not explicitly teach that the monitoring information is stored in a database in response to a determination that the last time of activity is within a threshold period of time of receipt of the message. However, Sampson teaches:
store monitoring information extracted from the message in a database (Col. 9 lines 51-59 – Database 450 maintains a list of sessions. Each Session Manager may be located in the same computer as the computer that hosts the database; Col. 13 lines 24-39 – the Session Manager object checks to determine whether an idle timeout or general timeout has occurred with respect to the current Session ID, by comparing the timeout values to a last access time value that indicates the last time that the client used an Access Server. Based upon the result of the check, the request of client 100 is permitted to go through the system, so the client may access the system; and Col. 14 lines 6-11 - Each time that a Runtime 406A contacts the Session Managers 420A with respect to a particular session, the Session Manager updates the Last Access Time value associated with the session and other session information for that session in the database 450)
Miller, Kobayashi, Watanabe and Sampson are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller, Kobayashi and Watanabe to include the teachings of Sampson. The motivation for doing so is to use a database for storage the session information in order to reduce data entry, storage, and retrieval costs.- 29 -DOCS 123144-014UT1/2670836.1
Sarashetti  teaches:
combining monitoring information corresponding to a single session, wherein the monitoring information is stored in at least the first session database and a second session database (Para 0020 - at the end of a trading session, each computer system 26, 28, 30 executes a respective record aggregator 50, 52, 54 that uses the respective tree structures 40, 46, 48 to access and process identifiers and records stored at the record collection sites 12, 14, 16; and Para 0024 - a record aggregator 64 executing on the server 60 sums the counts of the different record types from databases 32, 34, 36 of the collection sites 12, 14, 16 as provided by the aggregate reports 58a-c. By summing the counts of the similar record types from each collection site, the record aggregator 64 provides the central storage site 18 with a total count of each record type collected during the a trading session) from all of the collection sites), and providing the monitoring information to a record generator (Para 0026 - after the record aggregator 64 sums the data included in the aggregate reports 58a-c, results are entered into a total aggregate report 66 that is produced by the record aggregator and stored on the storage device 62).
Miller and Sarashetti are analogous art because they are from a similar field of endeavor in the session monitoring techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Sarashetti. The motivation for doing so is to provide relatively quick and logical access to the records for reporting the records collected and stored during a particular session.


Claims 3, 5, 7, 9, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kobayashi, Watanabe, Sampson and Sarashetti, and further in view of Banes et al. Publication No. US 2005/0038905 A1 (Banes hereinafter).

Regarding claim 3, the apparatus of claim 2,
Miller does not explicitly disclose
wherein the session identifier included in the received message includes a globally unique identifier (GUID) and a session originating server identifier, the session originating server identifier to identify the second session controller. 
However, Banes teaches:
wherein the session identifier included in the received message includes a globally unique identifier (GUID) and a session originating server identifier, the session originating server identifier to identify the second session controller (Para 0054 - Session identifier creator 212 uses host identifier 214 to create session identifier 210. For example, session identifier creator 212 inserts host identifier 214 into session identifier 210 for identifying the host device. Session identifier 210 may also include a globally unique identifier value such as a randomly selected value, a value from an incrementing counter, a security-related value, a hashed value, or some combination thereof). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Banes. The motivation for doing so is to use a server identifier that is included in created session identifier for identifying a particular session between a client and servers.

Regarding claim 5, the apparatus of claim 2,
Miller does not explicitly disclose
wherein the message is distributed to the first session controller by the load balancer based on a round-robin load balancing algorithm. 
However, Banes teaches:
wherein the message is distributed to the first session controller by the load balancer based on a round-robin load balancing algorithm (Para 0052 - network gateway element 106 may route client session initiation message 202 in accordance with a current and/or relevant load balancing policy (e.g., a round robin distribution of incoming new session requests)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Banes. The motivation for doing so is to use a server identifier that is included in created session identifier for identifying a particular session between a client and servers.

Regarding claim 7, the apparatus of claim 2,
Miller teaches
wherein the first session controller is to, in response to a determination that the message received via the load balancer does not include a session identifier, create the session identifier (Col 7 lines 64-67 - When the initial client request is received at Server A 210a via the load balancer 240, the server initiates a communication session with the client device, and because the received request is an initial request (i.e. it does not include a session ID), so the Server A generates a session ID corresponding to the initiated client session. In the example of FIG. 4A, the session which is initiated and associated with client 202 corresponds to an electronic commerce session initiated at the server system 230 for the client 202).
However, Miller does not explicitly disclose
the session identifier to include an identifier of the first session controller. 
Banes teaches:
the session identifier to include an identifier of the first session controller (Para 0054 - Session identifier creator 212 uses host identifier 214 to create session identifier 210. For example, session identifier creator 212 inserts host identifier 214 into session identifier 210 for identifying the host device). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include the teachings of Banes. The motivation for doing so is to use a server identifier that is included in created session identifier for identifying a particular session between a client and servers.

Regarding claim 9, the computer readable storage medium of claim 8,
Claim 9 is analyzed and interpreted as claim 3.


Regarding claim 11, the computer readable storage medium of claim 8,
Claim 11 is analyzed and interpreted as claim 5.


Regarding claim 13, the computer readable storage medium of claim 8,
Claim 13 is analyzed and interpreted as claim 7.


Regarding claim 15, the method of claim 14,



Regarding claim 17, the method of claim 14,
Claim 17 is analyzed and interpreted as claim 5.


Regarding claim 19, the method of claim 14,
Claim 19 is analyzed and interpreted as claim 7.


Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Kobayashi, Watanabe, Sampson and Sarashetti, and further in view of Baker et al. Publication No. US 2002/0054587 A1 (Baker hereinafter).

Regarding claim 4, the apparatus of claim 2,
Miller does not explicitly disclose
wherein the first session controller is to, in response to a determination that the last time of activity is not within the threshold period of time of the receipt of the message, transmit an instruction to a media device, the instruction to cause the media device to transmit a second request for a new session. 
However, Baker teaches:
wherein the first session controller is to, in response to a determination that the last time of activity is not within the threshold period of time of the receipt of the message, transmit an instruction to a media device, the instruction to cause the media device to transmit a second request for a new session (Para 0106] A session is defined as the amount of time. During a session, a client 630 may submit many message transactions to the web server 632, each message transaction received by the web server 632 is associated with an active session. If a session no longer exists for a particular transaction, the message transaction is returned to the client 630 as rejected. The application then may prompt the user to login again). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Miller to include 

Regarding claim 10, the computer readable storage medium of claim 8,
Claim 10 is analyzed and interpreted as claim 4.


Regarding claim 16, the method of claim 14,
Claim 16 is analyzed and interpreted as claim 4.

- 29 -DOCS 123144-014UT1/2670836.1
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445